Case 1:19-cv-22927-BB Document 76 Entered on FLSD Docket 12/06/2019 Page 1 of 6




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                Case No. 19-cv-22927-BLOOM/Louis

 CITY OF SOUTH MIAMI, et al.,

        Plaintiffs,

            v.

 RON DESANTIS, et al.,

       Defendants.
  ________________________________/


     MOTION FOR LEAVE TO FILE BRIEF OF AMICI CURIAE IN SUPPORT OF
  PLAINTIFFS’ MOTION FOR PERMANENT INJUNCTION AND IN OPPOSITION TO
                   DEFENDANTS’ MOTION TO DISMISS

        Proposed amici curiae Human Rights Watch (HRW), Center for Constitutional Rights

 (CCR), and LatinoJustice PRLDEF (LatinoJustice) (collectively “Amici Curiae”), through

 undersigned counsel, respectfully request leave of this Court to submit the attached brief amici

 curiae and attached appendix in support of Plaintiffs’ Motion for Permanent Injunction, and in

 opposition to Defendants’ Motion To Dismiss.

        Federal district courts have inherent power to permit amicus curiae to assist them in a

 proceeding. See Resort Timeshare Resales, Inc. v. Stuart, 764 F. Supp. 1495, 1500–01 (S.D. Fla.

 1991); see also ECF No. [60]. As one court has observed, “[d]istrict courts frequently welcome

 amicus briefs from non-parties concerning legal issues that have potential ramifications beyond

 the parties directly involved.” NGV Gaming, Ltd. v. Upstream Point Molate, LLC, 355 F. Supp.

 2d 1061, 1067 (N.D. Cal. 2005); see Florida v. U.S. Dep’t Health & Human Services, 648 F.3d

 1235, 1306 n. 124 (11th Cir. 2011) (noting that an amicus curiae brief was “helpful” to the court’s

 consideration of the issues); Massachusetts Food Ass’n v. Massachusetts Alcoholic Beverages
Case 1:19-cv-22927-BB Document 76 Entered on FLSD Docket 12/06/2019 Page 2 of 6




 Control Com’n, 197 F.3d 560, 567 (1st Cir. 1999) (“[A] court is usually delighted to hear additional

 arguments from able amici that will help the court toward right answers”).

        The instant Motion for leave to file is based upon the following:

        1.        Amici Curiae have an interest in this case and are well-placed to submit a brief

 amicus curiae.

        Human Rights Watch is a non-profit, independent organization and the largest

 international human rights organization based in the United States. Since 1978, Human Rights

 Watch has investigated and exposed human rights violations and challenged governments to

 protect the human rights of citizens and noncitizens alike. Human Rights Watch investigates

 allegations of human rights violations in more than 100 countries around the world, including in

 the United States, by interviewing witnesses, gathering information from a variety of sources, and

 issuing detailed reports. Where human rights violations have been found, Human Rights Watch

 advocates for the enforcement of those rights with governments and international organizations

 and in the court of public opinion.

        The Center for Constitutional Rights is a national non-profit legal and educational

 organization dedicated to advancing and protecting the rights guaranteed by the United States

 Constitution and international human rights law. Founded in 1966 to provide legal support for the

 civil rights movement, CCR has a long history of litigating landmark civil and human rights cases

 fighting for racial justice and immigrant rights. CCR’s litigation challenging abusive immigration

 practices includes cases such as East Bay Covenant v. Barr, 19-cv-04073 (N.D. Ca); Al Otro Lado

 v. Neilsen, 17-cv-05111 (C.D. Ca); and Make the Road v. Cuccinelli, 19-cv-07993 (S.D.N.Y).

        LatinoJustice PRLDEF, formerly known as the Puerto Rican Legal Defense & Education

 Fund, is a national non-profit civil rights legal defense fund that has advocated for and defended
Case 1:19-cv-22927-BB Document 76 Entered on FLSD Docket 12/06/2019 Page 3 of 6




 the constitutional rights of all Latinos to ensure their equal protection under the law since 1972.

 LatinoJustice has engaged in and supported law reform litigation challenging local and state

 immigration enforcement policies and practices that illegally seek to usurp federal immigration

 authority. LatinoJustice has also conducted advocacy at the United Nations and the Inter-

 American Commission on Human Rights.

        2.     Amici Curiae’s expertise is timely and useful to this Court. Amici are experts on

 international human rights law, with particular experience and expertise in analyzing and applying

 international human rights law in the context of domestic U.S. litigation. As set out in the proposed

 amicus brief, attached here, since the founding of the nation, U.S. federal courts have looked to

 international human rights law as a touchstone to confirm conclusions reached through domestic

 legal reasoning and to illuminate the global legal implications of domestic decisions. See, e.g.,

 Declaration of Independence [¶ 1] (1776); Sarah Cleveland, Our International Constitution,

 31 YALE J. INT’L L 1, 5-6 (2006) (citing Lawrence v. Texas, 539 U.S. 558, 576-77 (2003); Grutter

 v. Bollinger, 539 U.S. 306, 344 (2003) (Ginsberg and Breyer, JJ., concurring); Perkins v. Elg, 307

 U.S. 325, 329 (1939); Mackenzie v. Hare, 239 U.S. 299, 308-09 (1915); Pennoyer v. Neff, 95 U.S.

 714, 722 (1877); United States v. Smith, 18 U.S. (5 Wheat.) 153, 157 (1820); Ware v. Hilton,

 3 U.S. (3 Dall.) 196, 261 (1796)). Amici’s proposed brief sets out relevant international human

 rights documents, including treaties to which the U.S. is a party and statements of international

 bodies and other officials concerning equality and non-discrimination, and in particular the

 international legal status of non-citizens and undocumented immigrants. The proposed brief

 further explains the international legal standards establishing the obligations of states to their

 undocumented residents. Just as the U.S. Supreme Court and other federal courts have valued the

 opportunity to consider the human rights implications of their decisions, Amici believe that these
Case 1:19-cv-22927-BB Document 76 Entered on FLSD Docket 12/06/2019 Page 4 of 6




 materials will provide relevant and helpful context to this Court as it considers the parties’ motions

 pending before the Court.

       3. No party’s counsel authored the attached amici curiae brief in whole or in part. No party

 or party’s counsel, and no person other than Amici Curiae, their members, or their counsel,

 contributed money intended to fund preparing or submitting the brief.



                           LOCAL RULE 7.1(a)(3) CERTIFICATION

       Undersigned counsel certifies that amicus counsel has conferred with counsel for Plaintiffs

 and Defendants. Plaintiffs’ counsel consents to the instant Motion. Defendants’ counsel takes no

 position on the instant Motion.



       WHEREFORE, the proposed Amici Curiae respectfully request that this Court grant leave

 to file the attached brief with appendix amici curiae.



       Date: December 6, 2019                  Respectfully submitted,

                                               Kevin A. Gregg
                                               KEVIN A. GREGG, ESQ.
                                               Fla. Bar. No.: 121852
                                               kgregg@kktplaw.com

                                               Kurzban Kurzban
                                               Tetzeli and Pratt, P.A.
                                               131 Madeira Ave.
                                               Coral Gables, FL 33134
                                               (305) 444-0060
                                               Counsel for amici curiae

                                               Martha F. Davis
                                               Program on Human Rights and the Global Economy
                                               Northeastern University School of Law
                                               416 Huntington Avenue
Case 1:19-cv-22927-BB Document 76 Entered on FLSD Docket 12/06/2019 Page 5 of 6




                                   Boston, MA 02115
                                   (617) 373-8921
                                   (Pro hac vice motion pending)

                                   JoAnn Kamuf Ward
                                   Human Rights Institute
                                   Columbia University Law School
                                   435 West 116th Street
                                   New York, NY 10027
                                   jward@law.columbia.edu\
                                   (Pro hac vice motion pending)

                                   Attorneys for Amici
Case 1:19-cv-22927-BB Document 76 Entered on FLSD Docket 12/06/2019 Page 6 of 6




                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 6, 2019, I electronically filed the foregoing

 document with the Clerk of Court using CM/ECF. I certify that the foregoing document is being

 served this day on all counsel of record or pro se parties of record, either via transmission of

 Notices of Electronic Filing generated by CM/ECF or via certified mail for parties for those

 counsel or parties who are not authorized to receive electronically Notices of Electronic Filing.




                                              Kevin A. Gregg
                                              KEVIN A. GREGG, ESQ.
                                              Fla. Bar. No.: 121852
                                              kgregg@kktplaw.com

                                              Kurzban Kurzban
                                              Tetzeli and Pratt, P.A.
                                              131 Madeira Ave.
                                              Coral Gables, FL 33134
                                              (305) 444-0060
                                              Counsel for amici curiae
